Exhibit 10.2

EDS 1998 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(Conformed copy as of January 1, 2006: Incorporating Amendments Nos. 1, 2 and 3)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I ESTABLISHMENT AND PURPOSE    1     1.1    Establishment
   1     1.2    Purpose    1 ARTICLE II DEFINITIONS AND CONSTRUCTION    1
    2.1    Definitions    1     2.2    Qualified Plan and Prior Plan References
   7     2.3    Gender or Number    7     2.4    Severability    7     2.5   
Applicable Law    7     2.6    Contractual Obligations    7 ARTICLE III   
PARTICIPATION    7     3.1    Participation    7     3.2    Ineligible Employees
   8 ARTICLE IV    TARGETED PENSION LEVEL, SERP BENEFIT AND PAYMENT    9     4.1
   Form of Benefit    9     4.2    Targeted Pension    9     4.3    Targeted
Pension Reduced At Early Retirement    10     4.4    Targeted Pension At Late
Retirement    10     4.5    SERP Benefits at Normal Retirement    11     4.6   
SERP Benefit at Early Retirement    11     4.7    SERP Benefit at Late
Retirement    11     4.8    Payment    12     4.9    Death Benefit    12
    4.10    Beneficiaries    13     4.11    Adjustment to Benefit Payments    14
    4.12    Reduction, Suspension or Elimination of Benefits    14     4.13   
Additional Years of Credited Service or Age    14     4.14    Contingent Rights
   14     4.15    Continued Employment and Reemployment of Participant Receiving
or Having Received Benefits    15

 

i



--------------------------------------------------------------------------------

ARTICLE V    ADMINISTRATION    15     5.1    Administration    15     5.2   
Finality of Determination    15     5.3    Expenses    15 ARTICLE VI    MERGER,
AMENDMENT, AND TERMINATION    16     6.1    Merger, Consolidation or Acquisition
   16     6.2    Amendment and Termination    16 ARTICLE VII    MISCELLANEOUS
PROVISIONS    16     7.1    Funding    16     7.2    Tax Withholding    16
    7.3    Other Plans    16     7.4    Anti-assignment and Nontransferability
   16

 

ii



--------------------------------------------------------------------------------

EDS 1998 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

ARTICLE I

ESTABLISHMENT AND PURPOSE

1.1 Establishment. Effective as of July 1, 1998, the Company hereby establishes
the EDS 1998 Supplemental Executive Retirement Plan (the “EDS 1998 SERP”). The
EDS 1998 SERP is intended to provide supplemental executive retirement plan
benefits (“SERP Benefits”) in accordance with the provisions hereof for certain
Employees of the Employer whose benefits under the EDS Retirement Plan (the
“Qualified Plan”) are considered to be inadequate.

1.2 Purpose. This non-qualified EDS 1998 SERP will be subject to amendment or
termination at any time. The EDS 1998 SERP is established as an unfunded,
non-tax-qualified mechanism which may be used to enhance the Employer’s ability
to retain the services of certain Employees. The EDS 1998 SERP is intended to be
an unfunded plan for a select group of management or highly compensated
employees as defined in Section 201(2) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”).

The EDS 1998 SERP has been designed to provide SERP Benefits for Employees who,
on or after July 1, 1998, attain Early Retirement, Normal Retirement or Late
Retirement pursuant to the terms and conditions herein. The Targeted Pension is
a single life pension annuity calculated upon a different formula from the
Qualified Plan formulas and upon the assumption that every Employee has never
married, and that every Employee has elected to receive both the SERP Benefit
and the Qualified Plan Benefit in the form of a single life annuity.

ARTICLE II

DEFINITIONS AND CONSTRUCTION

2.1 Definitions. Whenever the following terms are used in this EDS 1998 SERP,
they shall have the meanings set forth below unless the context otherwise
requires, and when the defined meaning is intended herein, the first letter of
each word comprising the term will be capitalized.

(a) Actuarially Equivalent means a benefit of equivalent value to the
SERP Benefit, the Targeted Pension or the Targeted Pension Reduced At Early
Retirement, determined on the basis of the following interest and mortality
assumptions:

(i) For purposes of calculating any form of benefit other than a lump sum, the
mortality and interest rate assumptions shall be (A) a unisex mortality table
derived from the 1994 Group Annuity Reserving Table assuming a group that is 50
percent male with female beneficiaries and 50 percent female with male
beneficiaries; and (B) an interest rate of 7.5% per annum.

 

1



--------------------------------------------------------------------------------

(ii) For purposes of calculating a lump sum, the mortality and interest
assumptions shall be (A) the mortality table published in Rev. Rul. 95-6 or such
other mortality table as may be published from time to time pursuant to Code
section 417(e) and the regulations promulgated thereunder; and (B) the annual
interest rate on 30-year Treasury securities as of the second calendar month
preceding the first day of the Plan Year that contains the date as of which
benefit payments commence.

(b) Beneficiary means the person or fiduciary designated by a Participant,
pursuant to Section 4.10 (Beneficiaries) hereof, to receive his SERP Death
Benefit, if any, in the event of his death. The term “Beneficiary” shall also
mean the person or fiduciary to whom any benefit is otherwise payable on account
of the death of a Participant. A person entitled to any benefit, including any
death benefit, pursuant to the terms of a QDRO shall be treated as a Beneficiary
with respect to such benefit payable pursuant thereto.

(c) Benefit Commencement Date shall mean the date as of which the Employee
commences payment of his or her Qualified Plan Benefit.

(d) Cause shall mean (i) dishonesty by an Employee which results in substantial
personal enrichment at the expense of the Company or (ii) demonstratively
willful repeated violations of the Employee’s obligations to the Company which
are intended to result and do result in material injury to the Company. In the
event the Company terminates an Employee for Cause, the Company shall so notify
the Employee of that fact in writing at the time of the termination, specifying
the acts or conduct claimed to constitute such Cause.

(e) Chairman shall mean the Office of the Chairman of the Board of Directors of
EDS.

(f) Code means the Internal Revenue Code of 1986, as amended.

(g) Company means Electronic Data Systems Corporation, a Delaware corporation,
or its successor.

(h) Covered Compensation means the average of the Social Security Taxable Wage
Bases for the 35 calendar years ending with the calendar year in which the
Employee attains Social Security Retirement Age. In determining an Employee’s
Covered Compensation for any Plan Year, it is assumed that the Social Security
Taxable Wage Base in effect at the beginning of the Plan Year will remain the
same for all future years.

(i) An Employee’s Covered Compensation for a Plan Year beginning before the
35-year period described in this subsection is the Social Security Taxable Wage
Base in effect as of the beginning of the Plan Year. An Employee’s Covered
Compensation for a Plan Year ending after the 35-year period described in this
subsection is the Covered Compensation for the Plan Year in which the Employee
attains Social Security Retirement Age.

 

2



--------------------------------------------------------------------------------

(ii) An Employee’s Covered Compensation shall be automatically adjusted each
Plan Year in accordance with tables published by the Internal Revenue Service
pursuant to Treas. Reg. § 1.401(l)-1(c)(7).

(iii) For purposes of determining the Targeted Pension and the Targeted Pension
Reduced At Early Retirement, as determined in accordance with Article IV of this
EDS 1998 SERP, Covered Compensation is frozen at the date of the Employee’s
actual retirement.

(i) Earliest Potential Retirement Age means, for any Employee, such Employee’s
age when he or she has (i) attained age fifty-five (55), (ii) completed five
years of Credited Service for Vesting (as defined in the Qualified Plan), and
(iii) age and years of Credited Service for Vesting that total a sum equal to or
greater than seventy (70).

(j) Early Retirement shall mean retirement by an Employee who satisfies the
eligibility requirements of Article III and retires on his or her Early
Retirement Date.

(k) Early Retirement Date shall be a date which is the first day of a month, on
or after the Employee has attained his or her Earliest Potential Retirement Age,
but before the Employee has reached his or her Normal Retirement Age.

Before a date may be treated as an Early Retirement Date, the Participant must
give the Plan Administrator six months notice of his intent to take Early
Retirement. If an Employee who has notified the Plan Administrator of his
intention to take Early Retirement decides to rescind his or her election to
retire early prior to any commencement of SERP Benefits, he or she must again
provide the Plan Administrator with six months notice of his intent to take
Early Retirement. Notwithstanding anything to the contrary herein, the Plan
Administrator may waive the six month notice requirement.

(l) Earnings means Earnings, as defined in the Qualified Plan or the Prior Plan,
as applicable, at the time of determination, without regard to any limitations
thereto imposed by the Code, provided that for purposes of this EDS 1998 SERP,
such Earnings shall be determined on a calendar month basis using the Company’s
payroll records for each calendar month during a Plan Year.

(m) EDS Compensation and Benefits Committee means the Compensation and Benefits
Committee of the EDS Board of Directors.

(n) Effective Date shall be July 1, 1998.

(o) Employee means any member of a select group of management or highly
compensated employees of the Employer who are employed in the United States.

 

3



--------------------------------------------------------------------------------

(p) Employer means the Company and such other employers that have adopted the
Qualified Plan or as otherwise authorized by the EDS Compensation and Benefits
Committee, as listed on Schedule B.

(q) Final Average FICA Compensation means the average of an Employee’s annual
earnings up to the Social Security Taxable Wage Base from the Employer and any
Controlled Group Member that is not a participating Employer in the Qualified
Plan for the three consecutive complete calendar year period coincident with or
immediately preceding the year the Employee retires hereunder.

If an Employee’s entire period of employment with the Employer is less than
three consecutive calendar years, the Employee’s Final Average FICA Compensation
shall be determined by dividing the total earnings, as reported for purposes of
FICA, received by the Employee from the Employer by the Employee’s entire period
of employment (including fractional years), provided, however, that the year in
which the Employee terminates employment shall be included in the calculation
only if such year is the only year during which the Employee is employed.

In determining an Employee’s Final Average FICA Compensation within this
subsection, annual earnings in any year in excess of the Social Security Taxable
Wage Base in effect at the beginning of such year shall not be taken into
account.

(r) Final Average Earnings means the average of the Employee’s Earnings during
the highest consecutive sixty (60) calendar months out of the consecutive one
hundred twenty (120) calendar months through the calendar month in which the
Employee retires under the EDS 1998 SERP; or if the Employee’s period of Service
is less than sixty (60) calendar months, then Final Average Earnings means the
average of the Employee’s Earnings over his entire period of employment.

(s) Integration Level means the lesser of an Employee’s Final Average FICA
Compensation or Covered Compensation determined as of the date the Employee
retires hereunder but in no case greater than the Social Security Taxable Wage
Base in effect on the first day of the Plan Year within which the Employee
retires hereunder.

(t) Late Retirement means retirement by an Employee who satisfies the
eligibility requirements of Article III and retires on his or her Late
Retirement Date.

(u) Late Retirement Date shall be a specified date occurring on the first day of
a month after the Employee’s Normal Retirement Date.

(v) Normal Retirement shall mean retirement by an Employee who satisfies the
SERP Benefit eligibility requirements of Article III and retires on the
Employees’ Normal Retirement Date.

(w) Normal Retirement Age means age sixty-five (65).

 

4



--------------------------------------------------------------------------------

(x) Normal Retirement Date shall be a date which is the first day of the month
that falls on or immediately after the date on which the Employee shall have
attained his or her Normal Retirement Age.

(y) Offset Reduction Percentage is defined in Section 4.3 (Targeted Pension
Reduced At Early Retirement).

(z) Participant means an Employee who has retired under the EDS 1998 SERP and is
eligible to participate pursuant to Section 3.1 (Participation) hereof and is
not ineligible to participate pursuant to Section 3.2 (Ineligible Employees).

(aa) Plan Administrator is defined in Section 5.1 (Administration).

(bb) Plan Year means the six-month period commencing July 1, 1998; provided,
however, that effective January 1, 1999, Plan Year shall mean the calendar year.

(cc) Prior Plan means the EDS Retirement Plan, as adopted by the Company and as
in effect prior to July 1, 1998.

(dd) Qualified Death Benefit means the Death Benefit, as defined in the
Qualified Plan, provided under the Qualified Plan.

(ee) QDRO means a qualified domestic relations order, within the meaning of Code
Section 414(p), or a valid state domestic relations order issued by a court of
competent jurisdiction.

(ff) Qualified Plan means the EDS Retirement Plan, as adopted by the Company and
as in effect after June 30, 1998.

(gg) Qualified Plan Benefit shall mean the hypothetical single life annuity
benefit that would be payable to the Participant monthly from the Qualified
Plan, assuming the Participant was never married and has no court order
affecting his or her benefit, as further discussed below.

For purposes of the EDS 1998 SERP, any reductions in the benefits payable from
the Qualified Plan because the Participant may have actually elected to receive
his or her benefit in a different form, because the benefit may be reduced on
account of amounts which may be payable or are being paid to an alternate payee
pursuant to a QDRO, because the Participant may have made one or more choice
elections pursuant to Section 5.8 of the Qualified Plan, or because the
Participant is also eligible to receive benefits from a pension plan offered by
a Non-US Employer (as defined in the Qualified Plan) shall be ignored when
computing the SERP Benefit, and shall not affect the amount of a Participant’s
Qualified Plan Benefit. Under no circumstances shall the payment of any benefit
to an alternate payee pursuant to a QDRO work to increase or decrease any SERP
Benefit to an amount other than that which would be payable hereunder if there
were not a benefit payable to such alternate payee. Subject to the foregoing,
the Qualified Plan Benefit is to be calculated pursuant to the pension benefit
computation formulas of the Qualified Plan, as such formulas are in

 

5



--------------------------------------------------------------------------------

effect either (a) at the time of the Participant’s retirement under the EDS 1998
SERP, or (b) at the Participant’s death, in the event of the Employee’s death
before his or her retirement under the EDS 1998 SERP, provided such Participant
had attained his or her Earliest Potential Retirement Age on or before his or
her death, and as they may be in effect from time to time thereafter to the
extent they would be determinative of the Qualified Plan Benefit that could be
payable from time to time to the Participant or his or her spouse.

(hh) Restoration Death Benefit means the Death Benefit, as defined in the
Restoration Plan, provided under the Restoration Plan.

(ii) Restoration Plan means the EDS Benefit Restoration Plan.

(jj) Retirement Date means the Participant’s Early Retirement Date, Normal
Retirement Date or the Late Retirement Date as the case may be.

(kk) SERP Death Benefit is defined in Section 4.9 (Death Benefit).

(ll) Social Security Retirement Age means age 65 for Participants born before
1938, age 66 for Participants born after 1937 and prior to 1955 and age 67 for
Participants born after 1954.

(mm) Social Security Taxable Wage Base means the contribution and benefit base
in effect under Section 230 of the Social Security Act as of the first day in
each Plan Year.

(nn) Targeted Pension, sometimes hereinafter called Targeted Pension At Normal
Retirement, is a single life pension annuity, calculated in accordance with
Section 4.2 (Targeted Pension), that could be payable monthly from the Qualified
Plan, the Restoration Plan and the EDS 1998 SERP, to an Employee who retires on
his or her Normal Retirement Date under the assumptions that the Employee was
never married, has no outstanding QDROs affecting his or her Qualified Plan
Benefit, had never made a choice election pursuant to Section 5.8 of the
Qualified Plan and elects to receive his or her Qualified Plan Benefit as a
single life annuity.

(oo) Targeted Pension Reduced At Early Retirement is a Participant’s Targeted
Pension, reduced in accordance with Section 4.3 (Targeted Pension Reduced At
Early Retirement).

(pp) Targeted Pension At Late Retirement is a Participant’s Targeted Pension,
adjusted as provided in Section 4.4 (Targeted Pension At Late Retirement).

(qq) Years of Credited Service shall mean the sum of (i) number of years of
Credited Benefit Service, as defined under the Prior Plan, with respect to any
Service, as defined under the Prior Plan, prior to July 1, 1998, plus (ii) any
periods of Service, as defined in the Qualified Plan, on or after July 1, 1998,
but excluding the following periods of Service: (A) any period of Service prior
to the Participant’s attainment of age 18; (B) any period of Service that would
be disregarded pursuant to the provisions of Section 3.4 (Break-in-Service) of
the Qualified Plan; (C) any period of Service for a Non-US Subsidiary Company,
as defined in the Qualified Plan, during which the Participant accrued benefits
under another employer-approved plan; (D) any period

 

6



--------------------------------------------------------------------------------

of Service with a Controlled Group Member, as defined in the Qualified Plan,
that is not an Employer, except to the extent otherwise provided in a schedule
to this Plan; (E) any period of Service for an Employer prior to the effective
date of the Employer’s adoption of the Plan; and (F) any period of Disability
Leave of Absence, as defined in the Qualified Plan.

2.2 Qualified Plan and Prior Plan References. Any references herein to the
Qualified Plan or the Prior Plan shall refer to the provisions of the EDS
Retirement Plan as in effect on any date of determination, as applicable.

2.3 Gender or Number. Except when otherwise indicated by the context, any
reference to the masculine gender shall also include the feminine gender, or
vice versa, and the definition of any term in the singular shall also include
the plural, or vice versa.

2.4 Severability. In the event that any provision of the EDS 1998 SERP shall be
held invalid or illegal for any reason, any illegality or invalidity shall not
affect the remaining parts of the EDS 1998 SERP, but the EDS 1998 SERP shall be
construed and enforced as if the illegal or invalid provision had never been
inserted. The EDS Compensation and Benefits Committee shall have the right and
opportunity to correct and remedy such questions of illegality or invalidity by
amendment as provided herein.

2.5 Applicable Law. To the extent not controlled by the laws of the United
States of America, this EDS 1998 SERP shall be governed and construed in
accordance with the laws of the State of Texas.

2.6 Contractual Obligations. The EDS 1998 SERP is not an employment contract. It
does not give to any person any rights to continued employment with the
Employer. The EDS 1998 SERP does not give any person any rights to gain or to
maintain eligibility to participate in the EDS 1998 SERP at his or her
Retirement Date or any other date. All Employees remain subject at all times to
change of responsibility level, including, but not limited to, change of job,
change of salary, transfer, discipline, layoff, discharge and any other change
of employment status without regard for the impact that any change in employment
status might have upon an Employee’s eligibility to be a Participant in the EDS
1998 SERP.

ARTICLE III

PARTICIPATION

3.1 Participation. After the Effective Date, the requirements of this
Section 3.1 must be simultaneously satisfied by any Employee in the month prior
to his Retirement Date. The Employee must:

(a) be (i) an Employee with the title Executive Vice President, Senior Vice
President, Vice President and General Manager or Division Vice President, as
reflected in the Company’s records, (ii) an Employee with the designation of
Vice President-3, as reflected in the Company’s records, and designated as a
Participant by the Chairman, as set forth on the attached Schedule A, as amended
from time to time or (iii) any other Employee who is designated as a Participant
by the Compensation and Benefits Committee, as set forth on the attached
Schedule A, as amended from time to time;

 

7



--------------------------------------------------------------------------------

(b) be in the active employment of the Company immediately prior to his or her
Retirement Date or have been involuntarily terminated other than for Cause at
any time after February 3, 2004 and prior to his or her Retirement Date;

(c) be a participant in the Qualified Plan who is eligible for an Early, Normal,
Late Retirement or Deferred Terminated Vested Benefit under the Qualified Plan;
and

(d) have executed any non-compete or nondisclosure agreement, or such other
agreements or documents, that the Plan Administrator may require as a condition
for eligibility to receive a SERP Benefit.

(e) Notwithstanding anything herein to the contrary, with respect to any
Employee to whom additional Years of Credited Service or age are granted or
whose SERP Benefit is otherwise adjusted pursuant to Section 4.12 (Additional
Years of Credited Service or Age), the Chairman may waive any of the conditions
listed in this Section 3.1; provided, however, that, subject to Section 4.14
(Continued Employment and Reemployment of Participant Receiving or Having
Received Benefits), no SERP Benefit shall be payable to any Employee so long as
such Employee continues in active employment.

3.2 Ineligible Employees.

(a) No person who has retired from the Employer prior to the Effective Date
shall be eligible to be a Participant in the EDS 1998 SERP and receive a SERP
Benefit.

(b) No Participant shall vest in a SERP Benefit until his or her Retirement
Date. A SERP Benefit shall be available to any Employee as a deferred vested
benefit only in the event that a Participant who meets the conditions of
Section 3.1 (Participation) is not yet eligible to commence receipt of benefits
under Section 4.8 (Payment) because he or she has not yet commenced payment of
his or her benefit under the Qualified Plan. No Employee or former Employee may
grow into eligibility for a SERP Benefit while a retiree under the Qualified
Plan nor while on leave of absence, long-term disability, layoff or any other
type of inactive status, except to the extent otherwise provided on Schedule A.

(c) Notwithstanding an Employee’s satisfaction of the requirements for
participation herein, such Employee or his or her eligible spouse may
nevertheless be deemed to be ineligible to participate or to continue to
participate in the EDS 1998 SERP and be denied benefits hereunder if, upon
consideration of the facts and circumstances and any advice or recommendation of
the Employer, the EDS Compensation and Benefits Committee finds that such
Employee’s employment has been terminated for Cause or, following such
Employee’s termination of employment, such Employee has:

(i) violated any material written Employer policies, or

 

8



--------------------------------------------------------------------------------

(ii) directly or indirectly competed against the Employer (where indirect
competition could include, but not be limited to, the Employee’s having worked
for or with others who compete against the Employer or do work that the Employer
may otherwise have had the opportunity to compete for), or

(iii) committed a felony or other major offense, or

(iv) taken an action, or has failed to act in such a way, that is considered
inimical or detrimental to the best interests of the Employer.

ARTICLE IV

TARGETED PENSION LEVEL,

SERP BENEFIT AND PAYMENT

4.1 Form of Benefit.

(a) The EDS 1998 SERP has been created to provide certain Employees with a
specified level of single life pension annuity benefits. The Targeted Pension is
to be calculated in accordance with Section 4.2 (Targeted Pension) hereof, on
the assumption that the Employee retires on his or her Normal Retirement Date
with a single life annuity.

(b) The Targeted Pension Reduced At Early Retirement, calculated in accordance
with Section 4.3 (Targeted Pension Reduced At Early Retirement) is also a single
life pension annuity benefit but it is a reduced form of the Targeted Pension
since it is payable before Normal Retirement Age. An Employee retiring on his or
her Late Retirement Date shall receive a single life pension annuity benefit
equal to a Targeted Pension At Late Retirement, calculated in accordance with
Section 4.4 (Targeted Pension At Late Retirement) hereof.

(c) Notwithstanding anything herein to the contrary, the amount of any SERP
Benefit payable hereunder shall be limited, if and as necessary, so that the sum
of (A) all supplemental retirement plan benefits (including, but not limited to
any SERP Benefit hereunder) and (B) all benefits from a qualified defined
benefit plan, together with any non-qualified benefits that are based upon a
qualified plan’s defined benefit formulas, and all benefits from a pension plan
offered by a Non-US Employer (as defined in the Qualified Plan) that are payable
to the Participant (in respect of service to all members of the controlled
group) shall not exceed the Participant’s Targeted Pension, under the assumption
that all of the Participant’s pensionable service to all members of the
controlled group had been rendered, instead, to EDS alone.

4.2 Targeted Pension. The Targeted Pension, which shall be payable to an
Employee who commences receipt of his or her Qualified Plan Benefit as a Normal
Retirement Benefit under the Qualified Plan, shall be equal to:

 

9



--------------------------------------------------------------------------------

(a) multiplied by (b) where (a) and (b) are as follows:

 

  (a) is a fraction the numerator of which is equal to the Participant’s Years
of Credited Service (not to exceed 30), and the denominator of which is 30; and

 

  (b) is equal to (1) minus (2), where (1) and (2) are as follows:

 

  (1) is 55 percent of the Participant’s Final Average Earnings; and

 

  (2) is 19.5 percent of the Participant’s Final Average Earnings not in excess
of the Participant’s Integration Level.

4.3 Targeted Pension Reduced At Early Retirement. When an Employee retires early
with SERP Benefit eligibility and commences receipt of his or her Qualified Plan
Benefit as an Early Retirement Benefit under the Qualified Plan, the first step
in the computational process that must be followed to determine the single life
annuity benefit herein called the Targeted Pension Reduced At Early Retirement
is to calculate the Targeted Pension that would be payable at the Employee’s
Normal Retirement Age in accordance with Section 4.2 (Targeted Pension) hereof,
with the Employee’s service and compensation history with the Employer to the
Early Retirement Date being treated as if it were a service and compensation
history to Normal Retirement Date, and by reducing the amount determined under
Section 4.2(b)(1) above by 4% for each year, and a prorata fraction thereof for
any portion of a year, that the Employee’s Early Retirement Date is earlier than
the Employee’s attainment of age 62. In addition, the percentage specified in
Section 4.2(b)(2) above shall be multiplied by the Offset Reduction Percentage
in accordance with the following table for each year, and a prorata fraction
thereof for any portion of a year (determined based on number of completed
months), that the Employee’s Early Retirement Date is earlier than the
Employee’s attainment of age 62; provided, however, that before the above
described reductions are applied to determine the Targeted Pension Reduced At
Early Retirement, the Targeted Pension will have been computed and capped, if
necessary, as provided in Section 4.2, based upon the service, salary and bonus
history that the Employee has as of his Early Retirement Date.

 

Age of Retirement

 

Offset Reduction Percentage

61

  .93333

60

  .86667

59

  .80000

58

  .73333

57

  .66667

56

  .63333

55

  .60000

4.4 Targeted Pension At Late Retirement. When an Employee retires late with SERP
Benefit eligibility and commences receipt of his or her Qualified Plan Benefit
as a Late Retirement Benefit under the Qualified Plan, the computational
methodology of Section 4.2 (Targeted Pension)

 

10



--------------------------------------------------------------------------------

hereof shall be used to calculate the single life annuity benefit called the
Targeted Pension At Late Retirement recognizing that the Employee is retiring
under the EDS 1998 SERP on his or her Late Retirement Date with his or her
Targeted Pension based upon his or her service and compensation history with the
Employer to the Late Retirement Date instead of to the Normal Retirement Date.
Accordingly, the Targeted Pension At Late Retirement is computed pursuant to
Section 4.2 with the sole substitution being the use of Late Retirement for each
reference to Normal Retirement.

4.5 SERP Benefits at Normal Retirement. The SERP Benefit payable, if any, to a
Participant who commences receipt of his or her Qualified Plan Benefit as a
Normal Retirement Benefit under the Qualified Plan shall be a SERP Benefit at
Normal Retirement. Such SERP Benefit at Normal Retirement is a single life
pension annuity that would be payable on the first of each month, beginning on
the Employee’s Benefit Commencement Date, and continuing monthly thereafter for
the remainder of the Employee’s lifetime. The SERP Benefit at Normal Retirement
shall be payable in a monthly amount equal to one-twelfth of the single life
pension annuity benefit, calculated as follows (but not less than zero):

Targeted Pension At Normal Retirement

 

(LESS)    (a)   the single life option of the Qualified Plan Benefit payable as
of the Employee’s Benefit Commencement Date, and    (b)   the single life option
of the Restoration Plan benefit payable commencing at Normal Retirement.

4.6 SERP Benefit at Early Retirement. The SERP Benefit payable, if any, to a
Participant who commences receipt of his or her Qualified Plan Benefit as a
Normal Retirement Benefit under the Qualified Plan shall be a SERP Benefit at
Early Retirement. Such SERP Benefit at Early Retirement is a single life pension
annuity that would be payable on the first of each month, beginning on the
Employee’s Benefit Commencement Date, and continuing monthly thereafter for the
remainder of the Employee’s lifetime. The SERP Benefit at Early Retirement shall
be payable in a monthly amount equal to one-twelfth of the single life pension
annuity benefit, calculated as follows (but not less than zero):

Targeted Pension Reduced At Early Retirement

 

(LESS)    (a)   the single life option of the Qualified Plan Benefit payable as
of the Employee’s Benefit Commencement Date, and    (b)   the single life option
of the Restoration Plan benefit payable commencing at Early Retirement.

4.7 SERP Benefit at Late Retirement. The SERP Benefit payable, if any, to a
Participant who commences receipt of his or her Qualified Plan Benefit as a Late
Retirement Benefit under the Qualified Plan shall be a SERP Benefit at Late
Retirement. Such SERP Benefit at Late Retirement is a single life pension
annuity that would be payable on the first of each month, beginning on the
Employee’s Benefit Commencement Date, and continuing monthly thereafter for the
remainder of the Employee’s lifetime. The SERP Benefit at Late Retirement shall
be payable in a monthly

 

11



--------------------------------------------------------------------------------

amount equal to one-twelfth of the single life pension annuity benefit,
calculated as follows (but not less than zero):

Targeted Pension at Late Retirement

 

(LESS)    (a)   the single life option of the Qualified Plan Benefit payable as
of the Employee’s Benefit Commencement Date, and    (b)   the single life option
of the Restoration Plan benefit payable commencing at Late Retirement.

4.8 Payment.

(a) Payment of a SERP Benefit must commence at the same time that the
Participant commences payment of benefits under the Qualified Plan.

(b) Participants shall be given the right to elect under this EDS 1998 SERP
to receive any form of benefit that may be elected under the Qualified Plan
other than the Level Income Benefit. Payments under the elected form shall be
Actuarially Equivalent to a single life annuity form. All such elections
shall be made separately under this EDS 1998 SERP in accordance with procedures
adopted and on a form provided by the Plan Administrator. A Participant who has
retired from the Employer but has not yet commenced payment of his or her SERP
Benefit may change his or her prior payment election only in accordance with
procedures adopted and on a form provided by the Plan Administrator. In the
event that a Participant is also eligible to receive a Restoration Benefit, then
his election under this EDS 1998 SERP will also control the distribution of his
Restoration Benefit.

(c) Notwithstanding anything herein to the contrary, if the value of the
Participant’s SERP Benefit under this EDS 1998 SERP (including the SERP Death
Benefit), as determined in accordance with procedures established by the Plan
Administrator, plus the value of the Participant’s benefit, if any, under the
Restoration Plan, as determined in accordance with procedures established by the
Plan Administrator, does not exceed $15,000, then such SERP Benefit shall be
distributed in a single lump sum as soon as administratively practicable.

4.9 Death Benefit.

(a) If a Participant dies at a time when (i) his or her beneficiary under the
Qualified Plan is entitled to payment of a Qualified Death Benefit, (ii) he or
she has satisfied the eligibility requirements set forth in Section 3.1
(Participation) and (iii) he or she would otherwise be eligible to receive a
Targeted Pension Reduced at Early Retirement, a Targeted Pension At Normal
Retirement, or a Targeted Pension At Late Retirement, then such Participant’s
Beneficiary shall be entitled to a SERP Death Benefit under this Plan.

(b) The SERP Death Benefit payable on account of a Participant shall equal
(i) the Actuarially Equivalent present value of the Targeted Pension that would
be payable under this Plan, calculated as if the Participant had commenced
payment of his or her Qualified Benefit

 

12



--------------------------------------------------------------------------------

immediately prior to his or her death, including adjustment for Early or Late
Retirement, if applicable, offset by (ii) the sum of the Actuarially Equivalent
present values of the Qualified Death Benefit and the Restoration Death Benefit
payable on account of such Participant.

(c) The SERP Death Benefit shall be payable in a single lump-sum payment;
provided, however, that the Participant’s spouse may instead receive the Death
Benefit in the form of an immediate annuity payable for the life of the
Participant’s spouse and commencing on the date as of which payment of the
Participant’s Qualified Death Benefit commences if the Participant makes an
election to have his SERP Death Benefit payable to his spouse as an annuity.
Such election shall be made in accordance with procedures adopted by the Plan
Administrator. In the event a Participant elects to have his or her SERP Death
Benefit payable to his or her surviving spouse as an annuity, such spouse may
instead elect to receive such SERP Death Benefit in the form of a lump sum,
provided, however, that such lump sum shall equal the Actuarially Equivalent
present value of the SERP Death Benefit reduced by six percent (6%).

(d) Notwithstanding any provision herein to the contrary, if the value of the
SERP Death Benefit, as determined in accordance with procedures established by
the Plan Administrator, plus the value of the Participant’s Restoration Death
Benefit, as determined in accordance with procedures established by the Plan
Administrator, does not exceed $15,000, then such SERP Death Benefit shall be
paid to the Beneficiary in a single lump sum as soon as administratively
practicable after the Participant’s death.

(e) No payment shall be made to a Beneficiary in accordance with this Section
if, as of the date of the Participant’s death, such Participant would be deemed
ineligible to participate in the Plan pursuant to Section 3.2 (Ineligible
Employees).

4.10 Beneficiaries. Each Participant may, on a form provided for that purpose,
signed and filed with the Plan Administrator at any time prior to distribution
of such Participant’s SERP Benefit, designate a Beneficiary or Beneficiaries to
receive the SERP Death Benefit or any benefit under the form of payment selected
by the Participant which may be payable in the event of such Participant’s
death. Each such designation may be revoked by such Participant by signing and
filing with the Plan Administrator a new designation of Beneficiary form prior
to complete distribution of such pension benefit.

In the event that a Participant has not designated a Beneficiary, his
Beneficiary shall be his spouse. If the Participant does not have a surviving
spouse, his Beneficiaries shall be his children, if any, in equal shares. If the
Participant has no children, then his Beneficiary shall be his estate. An
individual shall be considered to be a Participant’s surviving spouse only if he
or she had been married to the Participant for at least twelve (12) months prior
to the Participant’s date of death.

If a Participant has designated the Participant’s spouse as a Beneficiary and as
of the time of the occurrence of a distributable event, the Participant is no
longer married to such designated Beneficiary and has not properly designated
another Beneficiary in lieu of the Participant’s ex-spouse, then such designated
Beneficiary shall be paid benefits in accordance with the Beneficiary
designation and the terms of the Plan.

 

13



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, if the Participant is also the
Participant in the Restoration Plan, then the Beneficiary for the Restoration
Plan and this Plan for purposes of the SERP Death Benefit and the Restoration
Death Benefit must be the same individual or individuals. In the event that the
Participant files designations purporting to designate different Beneficiaries
for such benefits, then the designation under this Plan shall control for
purposes of determining the Participant’s Beneficiary or Beneficiaries for both
the Restoration Plan and this Plan.

4.11 Adjustment to Benefit Payments In the event that, after a Participant’s
SERP Benefit has been determined under this Article IV and the Participant has
commenced receipt of his or her SERP Benefit, the amount payable to a
Participant under the Qualified Plan is increased due to increases in the
Section 415 Limitation applicable to such payments or for any other reason other
than an actuarially equivalent adjustment that does not increase the total
benefit payable from the Retirement Plan, then such Participant’s SERP Benefit
shall be reduced to the extent necessary so that the Participant’s SERP Benefit
does not cause the total benefit payable to such Participant to exceed the
Participant’s Targeted Pension, as provided in Section 4.1(c).

4.12 Reduction, Suspension or Elimination of Benefits. The EDS Compensation and
Benefits Committee, in its sole discretion, may at any time reduce, suspend or
eliminate any SERP Benefit otherwise payable to a Participant or an eligible
spouse, if the Participant has acted or failed to act in one or more of the ways
specified in Section 3.2(c) (Ineligible Employees). Any such reduction,
suspension or elimination of SERP Benefits payable hereunder to a Participant
shall automatically apply to any benefits that would be payable hereunder to the
Participant’s eligible spouse. However, any decision to reduce, suspend or
eliminate a benefit for reason of a Participant’s employment with a competitor
of the Employer or because of actions considered inimical or detrimental to the
best interests of the Employer, shall be made by the EDS Compensation and
Benefits Committee after consideration of the facts and circumstances of the
situation and any advice and recommendations received from the Chairman.

4.13 Additional Years of Credited Service or Age. In the sole and absolute
discretion of the Chairman, subject only to the review of the EDS Compensation
and Benefits Committee, or in the discretion of the EDS Compensation and
Benefits Committee, a Participant may be (i) provided with additional years of
age, Years of Credited Service, or Years of Credited Service for Vesting, as
defined in the Retirement Plan, for any purpose under this EDS 1998 SERP Plan,
(ii) provided with benefits supplemental to, or otherwise calculated in a
different manner from, his or her Targeted Pension, or (iii) permitted to
commence payment of his or her SERP Benefit notwithstanding the fact that such
Participant is not yet eligible for or has not yet commenced payment of his or
her benefit under the Qualified Plan. Any such additional benefit or payment
provisions shall be as set forth in a separate, written agreement with such
Participant which shall otherwise be subject to all the terms of this 1998 EDS
SERP.

4.14 Contingent Rights. No Employee or Participant shall have a vested or future
interest in, or entitlement to, any benefits from the Plan until the last day of
the month immediately preceding his Retirement Date, at which time such SERP
Benefits shall be fully vested, subject only to forfeiture as provided in
Section 3.2(c) (Ineligible Employees) and Section 4.12 (Reduction, Suspension,
or Elimination of Benefits). As a non-qualified Plan, any benefit hereunder is
made

 

14



--------------------------------------------------------------------------------

subject to the conditions precedent as set forth herein and to the rights
reserved herein by the EDS Compensation and Benefits Committee to reduce,
suspend, or eliminate benefits hereunder, to terminate or amend the Plan, and
the EDS Compensation and Benefits Committee’s discretionary authority to deem
any Employee ineligible hereunder.

4.15 Continued Employment and Reemployment of Participant Receiving or Having
Received Benefits

(i) No benefits accrued under this EDS 1998 SERP may distributed to a
Participant while the Participant remains in active employment.

(ii) Notwithstanding anything herein to the contrary, if a Participant who
terminates his employment and begins receiving a distribution of his SERP
Benefit is subsequently reemployed, payment of such Participant’s SERP Benefit
shall continue without interruption. At the time of the Participant’s subsequent
termination of employment, his or her SERP Benefit shall be recalculated and
payment of his or her SERP Benefit shall be adjusted to reflect any increase in
his or her SERP Benefit attributable to his or her additional service.

ARTICLE V

ADMINISTRATION

5.1 Administration. EDS, acting through its Chairman, shall be the Plan
Administrator. The Plan Administrator shall have the authority that is expressly
stated in this EDS 1998 SERP as being delegated and empowered to the Plan
Administrator and shall have the authority to handle the day-to-day
administration of the EDS 1998 SERP and to administer and interpret the EDS SERP
according to its provisions, subject only to review by the EDS Compensation and
Benefits Committee.

5.2 Finality of Determination. Determinations of the Plan Administrator as to
any disputed questions arising under this EDS 1998 SERP, including questions of
construction and interpretation shall be final, binding, and conclusive upon
persons. All determinations reserved for the EDS Compensation and Benefits
Committee herein shall be final, binding and conclusive upon all persons.

5.3 Expenses. The expenses of administering the EDS 1998 SERP shall be borne by
the Employer.

 

15



--------------------------------------------------------------------------------

ARTICLE VI

MERGER, AMENDMENT, AND TERMINATION

6.1 Merger, Consolidation or Acquisition. In the event of a merger,
consolidation, or acquisition where the Employer is not the surviving
corporation, this EDS 1998 SERP shall continue as an obligation of the surviving
corporation.

6.2 Amendment and Termination. The EDS Compensation and Benefits Committee may
amend, modify, or terminate the EDS 1998 SERP at any time; provided, however,
that no amendment or termination of the EDS 1998 SERP shall deprive a
Participant or eligible spouse of any benefit vested prior to the date of
amendment or termination.

ARTICLE VII

MISCELLANEOUS PROVISIONS

7.1 Funding . Benefits hereunder shall constitute an unfunded obligation of the
Employer, but the Employer may create reserves, funds, and/or provide for
amounts to be held in trust on the Employer’s behalf. Payment of benefits may be
made by the Employer, on behalf of the Employer by such a trust or through a
service or benefit provider to the Employer or such trust. No Participant,
Employee, or any other person shall have any right, title, or interest
whatsoever in or to, or any preferred claim in or to, any such trust assets or
to any other investment reserves, accounts, or funds that the Employer may
purchase, establish, or accumulate to aid in providing the payments described in
this EDS 1998 SERP. Nothing contained in this EDS 1998 SERP, and no action taken
pursuant to its provisions, shall create or be construed to create a trust or a
fiduciary relationship of any kind between the Employer and a Participant,
Employee, or any other person.

7.2 Tax Withholding . The Employer may withhold or cause to be withheld from any
benefit payment any withholding or other taxes required to be withheld with
respect to such payment and such sum as the Employer may reasonably estimate as
necessary to cover any withholding or other taxes which may be due and owing as
a result of any SERP Benefit or the creation or maintenance of this EDS 1998
SERP.

7.3 Other Plans. No benefit payable hereunder shall be deemed compensation to
the Participant for the purposes of computing benefits to which such Participant
may be entitled under the Qualified Plan or any other plan or arrangement of the
Employer for the benefit of its employees.

7.4 Anti-assignment and Nontransferability. An Employee, Participant, eligible
spouse or other person shall have no rights, by way of anticipation or
otherwise, to assign or otherwise dispose of any interest under this EDS 1998
SERP, nor shall rights be assigned or transferred by operation of law. No SERP
Benefits hereunder may be assigned except pursuant to a QDRO.

 

16



--------------------------------------------------------------------------------

SCHEDULE A

[redacted]

 

A-1



--------------------------------------------------------------------------------

SCHEDULE B

TO THE EDS 1998 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

PARTICIPATING EMPLOYERS

Electronic Data Systems Corporation

 

B-2